DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 03/03/2021. The amendments filed on 03/03/2021 have been entered. Accordingly Claims 9-15,21-28,30 and 32-34. Applicant has canceled claims 29 and 31 and added new claims 33-34 in the claim set filed 03/03/2021. The previous rejections of claims 9-15 and 21-28, 30 and 32 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/03/2021.

Allowable Subject Matter
Claims 9-15 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitations when the claim is taken as a whole: “MRI scan of a region of interest (ROI) comprising one or more coronary blood vessels within a subject;  separating the acquired imaging data into a plurality of bins based upon cardiac motion and respiratory motion, each of the plurality of bins including data from one of a plurality of respiratory phases and one of a plurality of cardiac phases, such that the data for each of the plurality of cardiac phases includes data for all of the plurality of respiratory phases;  identifying one of the plurality of cardiac phases as a reference cardiac phase; and reconstructing an image comprising one or more portions of the one or more coronary blood vessels by aligning a remainder of the plurality of quiescent cardiac phases with the reference cardiac phase utilizing non-rigid motion correction, thereby compensating for motion-induced artifacts in the MRI data from at least the one or more non-rigid cardiac deformations, wherein 9 and analogous limitations of independent claim 22.
Applicant’s arguments regarding Claim 1 combination of exemplary prior art of record Thomson, Akcakaya, Han and Coppo is persuasive. Specifically for limitation “MRI scan of a region of interest (ROI) comprising one or more coronary blood vessels within a subject;  separating the acquired imaging data into a plurality of bins based upon cardiac motion and respiratory motion, each of the plurality of bins including data from one of a plurality of respiratory phases and one of a plurality of cardiac phases, such that the data for each of the plurality of cardiac phases includes data for all of the plurality of respiratory phases;” reference Han not teaching that all phases for both respiratory and cardiac phases are accounted for in the binning process since there are always more cardiac representations then respiratory. With regards to amended limitation “…identifying one of the plurality of cardiac phases as a reference cardiac phase; and reconstructing an image comprising one or more portions of the one or more coronary blood vessels by aligning a remainder of the plurality of quiescent cardiac phases with the reference cardiac phase utilizing non-rigid motion correction, thereby compensating for motion-induced artifacts in the MRI data from at least the one or more non-rigid cardiac deformations, wherein the plurality of quiescent cardiac phases includes at least a first quiescent cardiac phase and a second quiescent cardiac phase temporally separated by at least one of the one or more non-quiescent cardiac phases.” reference Coppo not explicitly teaching the quiescent and non-quiescent windowing overlap regions being combined together  to fulfil recited limitation “wherein the plurality of quiescent cardiac phases includes at least a first quiescent cardiac phase and a second quiescent cardiac phase temporally separated by at least one of the one or more non-quiescent cardiac phases”. 
10-15,21,23-28,30 and 32-34 are allowed at least by virtue of their dependency upon an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793